FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10578

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00078-HDM

  v.
                                                 MEMORANDUM *
CARLOS ALBERTO POLINO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                   Howard D. McKibben, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Carlos Alberto Polino appeals from his guilty-plea conviction and

57-month sentence imposed for being a deported alien found unlawfully in the

United States, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Polino’s counsel has filed a brief stating there are no grounds

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for relief, along with a motion to withdraw as counsel of record. We have

provided Polino the opportunity to file a pro se supplemental brief. A pro se

supplemental brief has been filed. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      We remand the case to the district court with instructions that it strike the

supervised release special condition which prohibits Polino from possessing a

firearm or any other dangerous weapon because this condition was included in the

written judgment but not imposed at sentencing. See United States v. Napier, 463

F.3d 1040, 1042 (9th Cir. 2006); see also United States v. Hicks, 997 F.2d 594, 597

(9th Cir. 1993).

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.

      AFFIRMED; REMANDED to correct the judgment.




                                          2                                     10-10578